Citation Nr: 0401504
Decision Date: 01/15/04	Archive Date: 03/31/04

DOCKET NO. 02-19 226                        DATE JAN 15 2004


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to a higher initial evaluation for bilateral hearing loss disability.

REPRESENTATION

Appellant represented by: New Yark State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel


	.
FINDINGS OF FACT

1. The veteran served on active duty from September 1946 to June 1947.

2. In May 2003, prior to the promulgation of a decision in the appeal, VA received notification from the appellant of his desire to withdraw his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2003). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2003). The appellant has withdrawn this appeal and, hence, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal.

(CONTINUED ON NEXT PAGE)

- 2


ORDER

The appeal is dismissed.



	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

- 3 




